Filed 10/19/20 In re K.G. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 In re K.G., A Person Coming                                    B302626
 Under Juvenile Court Law.
 _______________________________                                (Los Angeles County Super.
 LOS ANGELES COUNTY                                             Ct. No. 19CCJP06160B)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 LESTER S.,

           Defendant and Appellant;

 Christa G.,

           Respondent.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Rashida Adams, Judge. Affirmed.
     Jamie A. Moran, under appointment by the Court of
Appeal, for Defendant and Appellant Lester S.
     Annie Greenleaf, under appointment by the Court of
Appeal, for Plaintiff and Respondent, Christa G.
                     ________________________
        Lester S. (father) appeals from the juvenile court’s
assertion of jurisdiction over his infant daughter. He argues the
court erred in denying him nonstatutory presumed father status.
We disagree and affirm.1
         FACTUAL AND PROCEDURAL BACKGROUND
        In September 2019, daughter was born with a positive
toxicology screening for methamphetamines and amphetamines.
The Department of Children and Family Services (Department)
filed a petition alleging mother had a history of substance abuse
and had tested positive for drugs at daughter’s birth. The
petition further alleged that father had failed to protect daughter
from mother’s substance abuse.
        The juvenile court detained daughter from both parents,
and ordered monitored visitation for mother. Father did not
appear at the detention hearing because he was in jail. He
appeared at a subsequent arraignment hearing and requested
presumed father status. He stated he had held himself out
openly as the child’s father. The court deferred paternity
findings.
        At the jurisdiction hearing in November 2019, father was
still in custody and was not present. Mother, who was not
married to father, testified she believed father was daughter’s
biological father. Mother and father had lived together for a year
and a half, including the first seven months of her pregnancy.
The parents stopped living together when father was arrested in
August 2019. Father had never met daughter. The court also
received evidence that father was not on daughter’s birth

1     The Department of Children and Family Services informed
us by letter dated April 20, 2020 that it takes no position in this
appeal.



                                 2
certificate, and had not bought necessities or financially
supported the child. Mother, who had been unemployed for
several years, had received “financial assistance with rent” from
her mother.
       The court found no basis for presumed status. The court
sustained allegations of neglect, and ordered reunification
services for mother. Even though father was not accorded
presumed parent status, the court exercised its discretion to
provide him with reunification services as well. Daughter was
removed from mother’s custody and placed in foster care. Father
timely appealed.
                           DISCUSSION
1.     The Law
       In dependency proceedings, fathers fall into four categories:
alleged, biological, presumed or de facto. (In re Jerry P. (2002)
95 Cal.App.4th 793, 801.) At issue here are the biological and
presumed categories. A biological father is a man whose
biological paternity has been established but who has not yet
achieved presumed father status. (See In re A.A. (2003)
114 Cal.App.4th 771, 779.) A presumed father is “one who
‘promptly comes forward and demonstrates a full commitment to
his paternal responsibilities—emotional, financial, and
otherwise.’ ” (Jerry P., at pp. 801–802.) Only presumed fathers
are entitled to reunification services and custody of the child,
however, the court may exercise its discretion to order
reunification services to biological fathers as the court did here.
(Ibid; In re Sarah C. (1992) 8 Cal.App.4th 964, 976.)
       Presumed paternity status is generally governed by Family
Code section 7611 which provides the circumstances under which
a father may demonstrate entitlement to presumed father status.




                                 3
(Fam. Code, § 7611, subd. (d); A.A., supra, 114 Cal.App.4th at
p. 780.) In addition to the statutory categories, courts have
recognized equitable presumed status under Adoption of Kelsey S.
(1992) 1 Cal.4th 816 (Kelsey S.). (Jerry P., supra, 95 Cal.App.4th
at pp. 797, 813.)
       Under the Kelsey S. doctrine, when an unwed, biological
father promptly comes forward after learning of a pregnancy and
demonstrates a full commitment to his parental responsibilities—
emotional, financial, and otherwise—he is entitled to presumed
parent status even if he has been thwarted by a third party.2
(Kelsey S., supra, 1 Cal.4th at p. 849; see In re Elijah V. (2005)
127 Cal.App.4th 576, 582; see also Jerry P., supra,
95 Cal.App.4th at p. 816 [extending the Kelsey S. principle to
nonbiological fathers or “men . . . who have demonstrated their
commitment to parental responsibility by meeting the conditions
set forth in [Kelsey S.], none of which depends on biology.”].) We
review factual findings regarding presumed father status for
substantial evidence. (In re M.Z. (2016) 5 Cal.App.5th 53, 64.)




2       There is a split of authority whether a Kelsey father has
the same rights as a presumed father. (See In re Vincent M.
(2008) 161 Cal.App.4th 943, 947, 955–960 [noting that the Kelsey
Court did not “hold under any theory that such a father had
presumed father status” but only a right to notice and
consideration for placement and services]; cf. In re M.C. (2011)
195 Cal.App.4th 197, 220 superseded on other grounds by statute
[“ ’a father asserting valid Kelsey S. rights may effectively qualify
for presumed father status as the result of his constitutional
right to parent, which overrides any contrary statutory
direction.’ ”].)




                                  4
2.     Father Forfeited His Claim for Kelsey S. Status
       Father does not dispute that he does not qualify as a
statutorily presumed father under Family Code section 7611, but
instead argues for the first time on appeal that he is a
nonstatutory presumed father within the meaning of Kelsey S.
He contends that he did “all that he could reasonably do under
the circumstances” to demonstrate his commitment to daughter
but was thwarted by law enforcement’s taking him into custody.
(Kelsey S., supra, 1 Cal.4th at p. 850.)
       The Department argues father forfeited his claim for
Kelsey S. status because he never raised the issue below. We
agree. “A party seeking status as a father under Kelsey S. must
be clear he wants to be so declared.” (See Elijah V., supra,
127 Cal.App.4th at p. 582 [the father did not “sufficiently raise[]
the issue of whether he was a Kelsey S. father by arguing he was
entitled to presumed father status”]; cf. In re Baby Boy V. (2006)
140 Cal.App.4th 1108, 1116 [a parent need not make a formal
request for Kelsey S. status where such a request would have
been futile].) Here, father argues that his general request for
presumed father status sufficed to raise this issue. By this
argument, he acknowledges he did not expressly request to be
declared a father under Kelsey S. We have also reviewed the
record on appeal, and there is nothing showing he made a Kelsey
S. argument. As father did not request Kelsey S. status in the
juvenile court, he has forfeited the issue here. In any event, even
without forfeiture father has not shown he attempted to fully
assert his parental rights and responsibilities but was only
prevented by the unilateral conduct of law enforcement.
       “In determining whether a biological father has
demonstrated such commitment, the father’s conduct both before




                                 5
and after the child’s birth must be considered. [Citation.] . . . A
court should also consider the father’s public acknowledgment of
paternity, [and] his payment of pregnancy and birth expenses
commensurate with his circumstances . . . . [Citation.]” (In re
Julia U. (1998) 64 Cal.App.4th 532, 541.) If a father seeking
Kelsey S. status does not fully commit to his parental
responsibilities, the actions of any third party are irrelevant to
the determination. (Elijah V., supra, 127 Cal.App.4th at p. 584.)
       Here, even when father was living with mother, the record
does not show that he paid for child raising expenses. Although
father contends he did support mother financially prior to his
arrest, his citations to the record do not demonstrate as much.
Instead, the record shows that father and mother lived together,
that father was employed, that maternal grandmother provided
mother with money for rent, and that mother signed a
declaration stating father was not “helping to support financially,
paying rent, [or] buying necessities . . . .” Aside from father
telling his friends and family that he was going to be a father,
there was no other evidence before the trial court that he
attempted to assert responsibility for the child. Father has not
shown that but for law enforcement’s interference, he would have
fully committed to his parental responsibilities if his actions had
not resulted in his arrest. The record does not contain evidence
that, even prior to being taken into custody, he took all of the
necessary actions to qualify for Kelsey S. status.
       Because father had not demonstrated trial court error, he
also has not shown a due process violation based on that alleged
error. We note that father may renew his request for presumed
status at a later date. (In re Zacharia D. (1993) 6 Cal.4th 435,
454–455.)




                                 6
                       DISPOSITION
    The order is affirmed.




                                     RUBIN, P. J.
WE CONCUR:




         MOOR, J.




         KIM, J.




                          7